--------------------------------------------------------------------------------

EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT

("Agreement") is made and entered into as of the 3rd day of December, 2008, by
and among: Interstate Auto Group, Inc., a Minnesota corporation ("IAG-MN"),
Interstate Auto Group, Inc. (MO), a Missouri corporation ("IAG-MO"), Interstate
Auto Group, Inc. (OK), an Oklahoma corporation ("IAG-OK"), Interstate Auto
Group, Inc. (AR), an Arkansas corporation ("IAG-AR") and Texas IAG, Inc., a
Texas corporation ("IAG-TX") (IAG-MN, IAG-MO, IAG-OK, IAG-AR and IAG-TX are
hereinafter sometimes collectively referred to as the "Purchasers"); Guaranteed
Auto Finance, Inc., an Arkansas corporation ("Seller"); and First Cash Financial
Services, Inc., a Delaware corporation (the "Shareholder").



R E C I T A L S

 

A.

The Shareholder is the owner of 100% of the issued and outstanding voting common
stock of the Seller.

   

B.

Seller is engaged in the business of providing for the sale to consumers of used
trucks and automobiles (the "Business") at various retail locations in the
States of Missouri (the "Missouri Locations"), Oklahoma (the "Oklahoma
Locations"), Arkansas (the "Arkansas Locations") and Texas (the "Texas
Locations"), as more specifically described herein (the Missouri Locations,
Oklahoma Locations, Arkansas Locations and Texas Locations are hereinafter
connections collectively referred to as the "Locations").

   

C.

Seller desires to sell and assign and each of the Purchasers desire to purchase
certain of the assets of the Seller used in the operation of the Business.

   

D.

Specifically, IAG-MO shall purchase certain of the assets of Seller used in the
operation of the Business at the Missouri Locations, IAG-OK shall purchase
certain of the assets of Seller used in the operation of the Business at the
Oklahoma Locations, IAG-AR shall purchase certain of the assets of Seller used
in the operation of the Business at the Arkansas Locations, IAG-TX shall
purchase certain of the assets of Seller used in the operation of the Business
at the Texas Locations and IAG-MN shall purchase only those assets specifically
set forth herein, all on the terms and conditions set forth herein.

A G R E E M E N T

NOW, THEREFORE,

the parties agree as follows:



ARTICLE 1: PURCHASE OF ASSETS

     1.1     Agreement to Purchase and Sell Assets. Each of the Purchasers
hereby purchases from Seller and Seller hereby sells, assigns, transfers,
conveys and delivers to each of the Purchasers on the terms and subject to the
conditions set forth in this Agreement, the assets specifically described as
follows (the "Assets") (IAG-MN, IAG-MO, IAG-OK, IAG-AR and IAG-TX shall each
separately purchase those Assets set forth below specifically assigned to them
below or as set forth on any applicable Schedule attached hereto):

     a.     Seller hereby sells and each of IAG-MO, IAG-OK, IAG-AR and IAG-TX
hereby purchase all of Seller's automobile inventory including inventory in
transit or on order and not yet delivered and all rights with respect to the
processing and completion of any work in process of Seller as allocated and set
forth on the attached Schedule 1.1(a) (the "Inventory");

     b.     Except as excluded below, Seller hereby sells and each of IAG-MO,
IAG-OK, IAG-AR and IAG-TX hereby purchase all of Seller's owned equipment and
machinery used in connection with the Business as allocated and described in
Schedule 1.1(b), along with any spare parts and accessories with respect thereto
and together with any assignable manufacturer, vendor or installer warranties
thereon (the "Equipment"). Seller makes no representations concerning the
assignability of any warranty;

     c.     Seller hereby sells and each of IAG-MO, IAG-OK, IAG-AR and IAG-TX
hereby purchase all of Seller's business records relating to the Assets and the
Business, including, but not limited to, customer lists, lists of suppliers,
correspondence, maintenance and service records, files, research data,
advertising data, operating manuals and contracts in each case with respect to
and located at each of the Missouri Locations, the Oklahoma Locations, the
Arkansas Locations and the Texas Locations, to each of IAG-MO, IAG-OK, IAG- AR
and IAG-TX, respectively. Seller shall be entitled to reasonable access to such
documents following the Closing for reasonable business purposes associated with
winding up the Business;

     d.     Seller hereby sells and each of IAG-MO, IAG-OK, IAG-AR and IAG-TX
hereby purchase Seller's licenses, certificates, registrations, concessions,
permits, consents and approvals used in the operation of the Business, to the
extent assignable, as specifically set forth on the attached Schedule 1.1(d)
(the "Licenses"). Seller makes no representation regarding the transferability
of these items;

     e.     Intentionally Omitted.

     f.     Except as excluded below, Seller hereby sells and each of IAG-MO,
IAG-OK, IAG-AR and IAG-TX hereby purchase all of Seller's furniture, fixtures,
furnishings, personal property, shelving, office supplies, computer hardware,
trade fixtures, trade signage, leasehold improvements and other tangible
personal property owned or leased by Seller together with any assignable
manufacturer, vendor or installer warranties thereon, in each case with respect
to and located at each of the Missouri Locations, the Oklahoma Locations, the
Arkansas Locations and the Texas Locations, respectively"). Seller makes no
representations concerning the assignability of any warranty relating these
items;

     g.     Except for any security deposits associated therewith, Seller hereby
sells and assigns and each of IAG-MO, IAG-OK, IAG-AR and IAG-TX hereby purchase
and assume as of the Closing Date all of Seller's rights in and to the real
property leases as set forth on the attached Schedule 1.1(g) (the "Location
Leases");

     h.     Seller hereby sells and each of IAG-MO, IAG-OK, IAG-AR and IAG-TX
hereby purchase all of Seller's rights in and to all of the telephone and
facsimile numbers and telephone directory advertisements used by Seller in the
operation of the Business at the Locations as described on Schedule 1.1(h)
hereto (the "Telephone Numbers and Directory Advertisements");

     i.     Seller hereby sells and IAG-MN hereby purchase all of Seller's
rights of Seller in and to all tradenames, trademarks and slogans used or useful
in the operation of the Business, all variants thereof and all goodwill
associated therewith, including, without limitation, the right to use the name
"Auto Master" and all web sites and domain names owned or licensed by Seller and
used in the conduct of the Business (the "Intellectual Property").

     1.2     Excluded Assets. Seller shall retain all safes, routers, "thin
clients," alarm equipment and video surveillance equipment, wherever located and
all security deposits for the Location Leases to be assumed by Purchasers
pursuant to Section 1.1(g). In addition, Seller shall retain all computer and
phone equipment at the non-sales facility used by Seller's legal and warranty
department at the Springdale Arkansas location. In addition, notwithstanding
anything contained in this Agreement to the contrary, Purchasers will not
purchase, and Seller will not sell, any of the assets of the Seller not
specifically included in the definition of Assets hereunder.

ARTICLE 2: PURCHASE PRICE AND PRORATION OF EXPENSES AND REVENUES

     2.1     Purchase Price. The Purchase Price for the Assets shall be Four
Million Seven Hundred Twenty Thousand Eight Hundred Eighty-Six and No/100ths
Dollars ($4,720,886.00) (the "Purchase Price") allocated among the Purchasers
and Locations as set forth on the attached Schedule 2.1.

     2.2     Allocation of Purchase Price. The Purchase Price shall be allocated
among the Assets as set forth in Schedule 2.2 hereto. The Purchasers and Seller
shall each file, in accordance with Section 1060 of the Internal Revenue Code,
as amended (the "Code"), an Asset Allocation Statement on Form 8594 (which
conforms with such allocation) with its federal income tax return for the tax
year in which the Closing Date occurs and shall contemporaneously provide the
other party with a copy of the Form 8594 being filed. Each party agrees not to
assert, in connection with any tax return, audit or other similar proceeding,
any allocation of the Purchase Price that differs from the allocation to which
the parties have agreed to herein.

     2.3     Payment of Purchase Price. The Purchase Price shall be paid by each
of the Purchasers by wire transfer simultaneous with the execution and delivery
of this Agreement by the parties in the amounts set forth on the attached
Schedule 2.1. Notwithstanding any other provision of this Agreement or any
document contemplated thereby, title to the assets made subject to this
Agreement, shall not transfer until such time as the Purchase Price is received
by Seller.

ARTICLE 3: ASSUMPTION OF LIABILITIES

     3.1     Limitation on Assumption of Liabilities. Seller shall transfer the
Assets to Purchasers on the Closing Date free and clear of all liens, security
interests and encumbrances, and Purchasers shall not, by virtue of its purchase
of the Assets, assume or become responsible for any liabilities of Seller
whatsoever, including, without limitation, any product or customer warranties
with respect to vehicles sold by Seller prior to the effective date hereof, any
consumer credit claim with respect thereto, or any other claims, obligations or
liabilities of Seller or the Business.

     3.2     Assumption of Certain Liabilities. Notwithstanding the provisions
of Section 3.1 hereof to the contrary, each of IAG-MO, IAG-OK, IAG-AR and IAG-TX
covenant and agree to execute and deliver to Seller separate Assignment and
Assumption Agreements in substantially the form of Exhibit A hereto (the
"Assumption Agreements") pursuant to which they will each respectively assume
and agree to perform and discharge all liabilities of Seller arising under the
applicable Location Leases as set forth and as allocated on Schedule 1.1(g) that
accrue and become performable on and after the Closing Date. Purchasers shall
pay to Seller upon receipt from any landlord of a Leased Location any sum
representing refunded security deposits advanced thereof by Seller to the
applicable landlords for the Leased Locations as disclosed on Schedule 1.1(g).
All 2008 property taxes shall be pro-rated between Seller and Purchasers.
Purchasers hereby also assume all liabilities arising post-Closing on any other
contracts transferred by Seller and specifically assumed by Purchasers hereunder
as listed on Schedule 3.2 hereof. Purchasers shall indemnify and hold harmless
Seller for all loss, cost and expense arising out of contracts or liabilities
assumed by Purchasers, including without limitation, all post-Closing
obligations under the Location Leases.

ARTICLE 4: REPRESENTATIONS AND WARRANTIES OF SELLER
AND SHAREHOLDER

     Subject to the limitations below, Seller and the Shareholder hereby warrant
and represent to Purchasers that each and all of the following are true and
correct in all material respects as of the date of this Agreement and will be
true and correct in all material respects at and as of the Closing:

     4.1     Due Incorporation; Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Arkansas, and has all requisite corporate power and authority, to own, operate
and lease its properties and assets, including the Assets, and to conduct the
Business as it is now being conducted. Seller is duly qualified to transact
business as a foreign corporation and is in good standing under the laws of
every state or jurisdiction in which the nature of its activities or of its
properties owned, leased or operated makes such qualification necessary and in
which the failure to be so qualified could reasonably be expected to have a
material adverse effect on Seller, the Assets or the Business.

     4.2     Due Authorization. The execution, delivery and performance of this
Agreement, including the documents, instruments and agreements to be executed
and/or delivered by Seller pursuant to this Agreement, and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on the part of Seller and the Shareholder.
Seller and the Shareholder have full power and authority, to sell, assign,
transfer, convey and deliver to Purchasers the Assets to be sold hereunder and
to otherwise perform their respective obligations under this Agreement and the
documents, instruments and agreements to be executed and/or delivered by the
Seller and/or the Shareholder pursuant hereto.

     4.3     No Breach. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not: (i) violate any
provision of the governing documents or instruments of Seller or Shareholder;
(ii) to the best of Seller's or Shareholder's knowledge, violate any applicable
laws or injunction; (iii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default, or give another
party any rights of termination, cancellation or acceleration under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, lease or other contract to which Seller and/or the
Shareholder is a party, or by which it/they or any of its/their properties or
assets may be bound; or (iv) result in the creation or imposition of any
encumbrance on any of the Assets. Seller is not in breach of, nor has it
received any claim or threat that it has breached, any of the terms and
conditions of any material agreement to which it is bound.

     4.4     Clear Title. Seller has, or will have on the Closing Date, good,
valid and marketable title to, or a valid leasehold interest in, all of the
Assets free and clear of any and all liens, claims or encumbrances of any kind,
nature or description whatsoever.

     4.5     Condition of Assets. PURCHASERS ARE PURCHASING THE ASSETS "AS IS."
SELLER MAKES NO REPRESENTATIONS CONCERNING THEIR CONDITION, AND SELLER DISCLAIMS
ALL SUCH WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

     4.6     Litigation. Neither Seller nor Shareholder have been served with
papers for proceeding that has been commenced by or against Seller or
Shareholder or that otherwise relates to or may affect the Business, the Seller,
the Shareholder, or any of the Assets, or that challenges, or that would or may
have the effect of delaying, making illegal, or otherwise interfering with any
of the transactions contemplated hereby. Neither Seller and nor Shareholder is
aware of any such proceeding being filed or threatened.

     4.7     Taxes. With respect to the Seller, (a) all tax returns and all
similar filings required to be filed on or before the Closing Date by the Seller
with respect to any state, federal or local taxes have been timely filed in all
jurisdictions in which such tax returns are required to be filed; (b) all taxes
payable with respect to such tax returns, and all taxes accruable with respect
to events occurring through the Closing Date, whether disputed or not, and
whether or not shown on any tax return, will have been paid in full prior to the
Closing Date, or an adequate accrual provided with respect thereto. All 2008
property taxes shall be pro-rated between Seller and Purchasers.

     4.8     Employee Benefits. To the best of Seller's and Shareholder's
knowledge, Seller does not and will not have any unfunded liability for services
rendered prior to the date hereof under any employee benefit plans and To the
best of Seller's and Shareholder's knowledge, none of the Purchasers will incur
any liability under any such plans as a result of the consummation of the
transactions contemplated hereby.

     4.9     Employment Matters. To the best of Seller's and Shareholder's
knowledge, Seller has complied in all respects with all laws relating to
employment, including without limitation all laws concerning equal employment
opportunity, nondiscrimination, leaves and absences, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing. However, Seller and
Shareholder disclose that the Department of Labor is investigating compliance
issues arising out of two stores in Ft. Smith, Arkansas.

     4.10     Financial Statements. All of the financial data furnished to the
Purchasers by the Seller relating to the Seller and/or the Business has been
consistently prepared, and is true and correct in all material respects. Seller
does not have any material liabilities in connection with the conduct of the
Business or the ownership of the Assets (whether absolute, accrued, contingent
or otherwise), except such liabilities which are accrued or reserved against in
the financial information furnished to the Purchasers.

     4.11     Compliance with Laws. To the best of Seller's and Shareholder's
knowledge, the Business has been operated and Seller is in substantial
compliance with all requirements of insurance carriers, any Licenses and all
applicable laws, including laws relating to workers health and safety, public
health and any environmental matters, and except as noted elsewhere in this
Agreement, neither Seller nor Shareholder have received any notice of any
potential or actual violation of any such requirements or applicable laws.

     4.12     Location Leases and Customer Contracts. The Location Leases and
the Customer Contracts were made in the ordinary course of business, are valid,
binding and currently in full force and effect and to the best of Seller's and
Shareholder's knowledge, no Seller default exists under any such Location Lease
or Customer Contract and to the best of Seller's and Shareholder's knowledge, no
event has occurred that through the passage of time or the giving of notice or
both would constitute such a default.

     4.13     Hazardous Materials. Neither Seller nor Shareholder has ever
generated, released, transported, stored, handled, disposed of or contracted for
the disposal of any hazardous materials other than minimal amounts used, stored
or generated in the ordinary course of the Business and in accordance with
applicable laws. To the best of Seller's and Shareholder's knowledge, no
employee, contractor or agent of Seller has been exposed to any hazardous
materials in such a manner as to be harmed thereby (which such harm is now known
to exist or will be discovered in the future). Neither Seller nor Shareholder is
aware of and neither the Seller nor Shareholder has received any notice from any
governmental or administrative agency that any of the Business Locations is not
in compliance with any applicable environmental law(s).

     4.14     Intellectual Property. Seller and Shareholder have no knowledge of
any asserted claim and have no reason to believe that the operation of the
Business or the possession or use in the Business of any of the Assets,
including the Intellectual Property, infringes the intellectual property rights
of any other person. Seller is not obligated under any contract or otherwise to
pay royalties, fees or other payments with respect to any of the Intellectual
Property.

     4.15     Transactions with Related Parties. To the best of Seller's and
Shareholder's knowledge, no affiliate of the Seller or Shareholder, or any
present or former officer, governor or key employee of the Seller or Shareholder
or any of their respective affiliates, is a party to any transaction with the
Seller, including, without limitation, any contract, agreement or other
arrangement providing for the employment of, furnishing of services by, rental
of real or personal property from or otherwise requiring payments to or a loan
by the Seller, any affiliate of the Seller or any such officer, governor, key
employee or other affiliate.

     4.16     Absence Of Certain Business Practice To the best of Seller's and
Shareholder's knowledge, neither the Shareholder, the Seller nor any affiliate
or agent of the Seller, or any other person acting on behalf of or associated
with the Seller, acting alone or together, has since January 1, 2005 (a)
received, directly or indirectly, any material rebates, payments, commissions,
promotional allowances or any other economic benefits from any customer,
supplier, employee or agent of any customer or supplier; or (b) directly or
indirectly given or agreed to give any money, gift or similar benefit to any
customer, supplier, employee or agent of any customer or supplier, any official
or employee of any governmental authority, or any political party or candidate
for office, or other person who was, is or may be in a position to help or
hinder the Business (or assist the Seller in connection with any actual or
proposed transaction), in each case which (i) would subject Seller to any damage
or penalty in any civil, criminal or governmental litigation or proceeding that
would likely result in a material adverse effect on the Seller, the Business or
the Assets, (ii) if not given in the past, may have had a material adverse
effect on the Seller, the Business or the Assets, or (iii) if not continued in
the future, would likely have a material adverse effect on the Seller, the
Business or the Assets.

     4.17     Salaries. Schedule 4.17 is a true, complete and correct list
setting forth with respect to the Business the names and total compensation of
each individual presently employed by the Seller, on a salaried basis, for the
periods for 2007, as applicable, and 2008 (year to date). There has been to the
best of Seller's and Shareholder's knowledge, no "general increase" in the
compensation or rate of compensation payable to any employees of the Seller of
the Business since December 31, 2007, nor since that date has there been any
promise to the employees listed on Schedule 4.17 orally or in writing of any
bonus or increase in compensation, whether or not legally binding, except as set
forth on Schedule 4.17. Seller will provide Purchasers with a copy of its
compensation policies before Closing.

     4.18     Customer Warranties. Seller shall fully honor and comply with all
existing customer warranties issued before the Closing Date.

     4.19     Full Disclosure. No representation or warranty made by Seller
and/or the Shareholder in this Agreement, including the documents, instruments
and agreements to be executed and/or delivered by Seller and/or the Shareholder
pursuant to this Agreement, and no statement, certificate or other document or
instrument furnished or to be furnished by or on behalf of Seller and/or
Shareholder pursuant to this Agreement or in connection with the consummation of
the transactions contemplated hereby, contains or will contain any untrue
statement of a material fact or omits or will omit, to state a material fact
necessary to make the statements contained herein and therein not misleading.

ARTICLE 5: REPRESENTATIONS AND WARRANTIES OF PURCHASERS

     Each of the Purchasers hereby warrants and represents to Seller that each
and all of the following are true and correct in all material respects as of the
date of this Agreement and will be true and correct in all material respects at
and as of the Closing:

     5.1     Due Incorporation; Good Standing. Each of the Purchasers is a
corporation duly organized, validly existing and in good standing under the
applicable laws of the State of their incorporation, and has all requisite power
and authority, corporate and otherwise, to own, operate and lease its properties
and assets and to conduct its business as it is now being conducted.

     5.2     Due Authorization. The execution, delivery and performance of this
Agreement, including the documents, instruments and agreements to be executed
and/or delivered by Purchasers pursuant to this Agreement, and the consummation
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Purchasers.
Purchasers has full power and authority, corporate and otherwise, to purchase
the Assets being purchased hereunder and to otherwise perform its obligations
under this Agreement and the documents, instruments and agreements to be
executed by the Purchasers pursuant hereto.

     5.3     Full Disclosure. No representation or warranty made by Purchasers
in this Agreement, including the documents, instruments and agreements to be
executed and/or delivered by Purchasers pursuant to this Agreement, and no
statement, certificate or other document or instrument furnished or to be
furnished to Seller pursuant to this Agreement or in connection with the
consummation of the transactions contemplated hereby, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein and therein not
misleading.

ARTICLE 6: PERFORMANCE BY SELLER AND THE SHAREHOLDER PENDING CLOSING

     Seller and the Shareholder covenant and agree that from and after the date
of this Agreement and until the earlier of the Closing Date or the termination
of this Agreement in accordance with Article 12 hereof:

     6.1     Access to Information. At the request of Purchasers, Seller shall,
from time to time, give or cause to be given to Purchasers, its officers,
employees, counsel, accountants and other representatives, upon reasonable
advance notice to Seller full access during normal business hours to the
Locations and the Assets and all of the books, minute books, title papers,
records, files, contracts, insurance policies, licenses and documents of every
character of Seller relating to the Business or the Assets and Seller shall
furnish or cause to be furnished to Purchasers, its officers, employees,
counsel, accountants and other representatives all of the information with
respect to the Seller, the Business and/or Assets as any of them may reasonably
request.

     6.2     Business as Usual. Seller shall carry on the Business diligently,
only in the ordinary course of business and substantially in the same manner as
heretofore conducted and will keep and maintain the Assets in good and safe
repair and condition consistent with past practices.

     6.3     Encumbrances. Seller shall not, directly or indirectly, perform or
fail to perform any act that might reasonably be expected to result in the
creation or imposition of any lien, claim or encumbrance on any of the Assets.

     6.4     Restrictions on Sale of Assets. Seller shall not sell, assign,
transfer, lease, sublease, pledge or otherwise encumber or dispose of any of the
Assets except for the sale of inventory in the ordinary course of business and
at regular prices.

     6.5     Consents. As soon as reasonably practicable and in any event on or
before the Closing Date, Seller will obtain or cause to be obtained all of the
consents and approvals of all persons or entities necessary, if any, to assign
and transfer to the Purchasers all of the Assets.

ARTICLE 7: CONDITIONS PRECEDENT TO PURCHASERS' OBLIGATIONS

     Unless waived by Purchasers in writing, each and every obligation of
Purchasers to be performed at the Closing shall be subject to the satisfaction
at or prior thereto of each and all of the following conditions precedent:

     7.1     Accuracy of Representations and Warranties. The representations and
warranties made by Seller and/or the Shareholder in this Agreement, including
the documents, instruments and agreements to be executed and/or delivered by
Seller and/or the Shareholder pursuant to this Agreement, shall be true and
correct in all material respects at and as of the Closing with the same force
and effect as though such representations and warranties had been made or given
at and as of the Closing.

     7.2     Good and Marketable Title. Seller shall have at Closing good and
marketable title to the Assets free of any and all liens and encumbrances
satisfactory to Purchasers and its counsel.

     7.3     Location Leases. The Purchasers shall have negotiated the terms of
a Lease between Seller and IAG-OK for the location at 2837 NW 36th Street,
Oklahoma City, OK 73112 (the "Oklahoma City Location Lease"), and the terms of a
Lease between Seller and IAG-AR for the location at 1640 E. Oak, Conway, AR
72032 (the "Conway Location Lease"), each on terms satisfactory to IAG-OK and
IAG-AR in their sole discretion. In addition to the foregoing, Purchasers shall
have received assignments of the remaining Locations on terms satisfactory to
Purchasers pursuant to separate Assumption Agreements in substantially the form
of the attached Exhibit A (the "Location Lease Assignments").



     7.4     Compliance with Covenants and Agreements. Seller and/or the
Shareholder shall have performed and complied with all of the covenants,
agreements and obligations under this Agreement which are to be performed or
complied with by them at or prior to the Closing, including the execution and/or
delivery of the documents, instruments and agreement specified in Section 10.2
hereof.

     7.5     No Adverse Change. As of the Closing Date, nothing shall have
occurred which, in the reasonable judgment of Purchasers could, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the Assets or the Business, or the ability of Purchasers to conduct the Business
on the same basis as conducted by Seller in the past.

     7.6     Consents and Approvals. Purchasers shall have received evidence, in
form and substance reasonably satisfactory to counsel for Purchasers, that all
consents, waivers, releases, authorizations, approvals, licenses, certificates,
permits and franchises of all persons as may be necessary to consummate the
transactions contemplated by this Agreement and for the Purchasers to carry on
and continue the Business as it is now conducted by Seller have been obtained.

     7.7     Purchasers Financing. Purchasers shall have obtained approval of
its lender for the purchase of the Assets on terms satisfactory to Purchasers in
Purchasers' sole discretion.

     7.8     Favorable Due Diligence Investigation. Purchasers shall have
determined to Purchasers' satisfaction, that the Assets are in all material
respects in sound condition, suitable for their intended purpose and that the
Assets are in compliance in all material respects with the requirements of
insurance carriers and applicable laws. In addition, Purchasers shall not have
discovered during the course of its due diligence investigation any material
liability relating to the Seller or the Business which was not previously
disclosed to Purchasers in writing.

     7.9     Letter of Intent. The agreements, documents and other transactions
contemplated by that certain Letter of Intent addressed to Shareholder and
executed and delivered by IAG-MN, Universal Acceptance Corp., Seller and SHAC,
Inc. dated October 31, 2008, shall have been executed and delivered and/or
consummated to the satisfaction of Purchasers simultaneous with the closing of
the transactions contemplated by this Agreement.

ARTICLE 8: CONDITIONS PRECEDENT TO THE SELLER'S AND THE SHAREHOLDER'S
OBLIGATIONS

     Unless waived by Seller and the Shareholder in writing, each and every
obligation of Seller and the Shareholder to be performed at the Closing shall be
subject to the satisfaction at or prior thereto of each and all of the following
conditions precedent:

     8.1     Accuracy of Representations and Warranties. The representations and
warranties made by Purchasers in this Agreement, including the documents,
instruments and agreements to be executed and/or delivered by Purchasers
pursuant to this Agreement, shall be true and correct in all material respects
at and as of the Closing with the same force and effect as though such
representations and warranties had been made or given at and as of the Closing.

     8.2     Compliance with Covenants and Agreements. Purchasers shall have
performed and complied with all of its covenants, agreements and obligations
under this Agreement which are to be performed or complied with by it at or
prior to the Closing, including the execution and/or delivery of the documents,
instruments and agreements specified in Section 10.3 hereof.

     8.3     Required Governmental Approvals. All consents and approvals of each
and every governmental body necessary for the consummation of the transactions
contemplated hereby, if any, shall have been obtained.

     8.4     Letter of Intent. The agreements, documents and other transactions
contemplated by that certain Letter of Intent addressed to Shareholder and
executed and delivered by IAG-MN, Universal Acceptance Corp., Seller and SHAC,
Inc. dated October 31, 2008, shall have been executed and delivered and/or
consummated to the satisfaction of Seller and Shareholder simultaneous with the
closing of the transactions contemplated by this Agreement.

ARTICLE 9: INDEMNIFICATION AND INSURANCE

     9.1     Indemnification by Seller and Shareholder. Seller and Shareholder,
jointly and severally, covenant and agree to pay and perform and indemnify and
hold Purchasers, its officers, directors, employees, affiliates, shareholders
and agents, harmless from, against and in respect of any and all losses, costs,
expenses (including without limitation, reasonable attorneys' fees and
disbursements of counsel), liabilities, damages, fines, penalties, charges,
assessments, judgments, settlements, claims, causes of action and other
obligations of any nature whatsoever (collectively "Losses") that any of them
may at any time, directly or indirectly, suffer, sustain, incur or become
subject to, arising out of, based upon or resulting from or on account of each
and all of the following:

     a.     The breach or falsity of any representation or warranty made by
Seller and/or Shareholder in this Agreement, including the documents,
instruments and agreements to be executed and/or delivered by Seller and/or
Shareholder pursuant hereto and thereto.

     b.     The breach of any covenant or agreement made by Seller and/or
Shareholder in this Agreement, including the documents, instruments and
agreements to be executed and/or delivered by Seller and/or Shareholder pursuant
hereto and thereto.

     c.     Any claims arising out of the operation, use or ownership of the
Assets or the Business relating thereto by Seller prior to the Closing Date or
any other business of the Seller at any time.

     9.2     Indemnification by Purchasers. Purchasers covenants and agrees to
pay and perform and indemnify and hold Seller, its officers, directors,
employees, affiliates, shareholders and agents, harmless from, against and in
respect of any and all Losses that any of them may at any time, directly or
indirectly, suffer, sustain, incur or become subject to, arising out of, based
upon or resulting from or on account of each and all of the following:

     a.     The breach or falsity of any representation or warranty made by
Purchasers in this Agreement, including the documents, instruments and
agreements to be executed and/or delivered by Purchasers pursuant hereto and
thereto.

     b.     The breach of any covenant or agreement made by Purchasers in this
Agreement, including the documents, instruments and agreements to be executed
and/or delivered by Purchasers pursuant hereto and thereto.

     c.      Any claims arising out of the operation, use or ownership of the
Assets or the Business relating thereto by Purchasers after the Closing Date or
any other business of the Purchasers at any time.

     9.3     In connection with transactions of which this Agreement is a part,
some or all of Purchasers and/or their affiliates will be entering into one or
more agreements with Seller, Shareholder and/or their affiliates, to operate
temporarily under the licenses of the latter (hereafter, "Operating Agreement"
or "Operating Agreements," depending on whether reference is made to one or
more). In connection with such operating agreements, Purchasers shall be
responsible for selecting and contracting in its own name with all vendors,
suppliers, and independent contractors and subcontractors with respect to the
Business and shall hire, discharge, and supervise its own labor and employees
required for the operation of the business. Purchasers shall also be responsible
for all costs of goods and services acquired for the Business from any source.
Except to the minimum extent required by law for Purchasers or their affiliates
to operate temporarily under said Operating Agreements, neither Purchasers nor
their affiliates shall have any authority to act for or on behalf of Seller,
Shareholder or their affiliates. ADDITIONALLY, IN CONNECTION WITH SUCH OPERATING
AGREEMENTS, PURCHASERS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER,
SHAREHOLDER AND/OR THEIR AFFILIATES, THEIR PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS (COLLECTIVELY, "INDEMNIFIED PARTIES") FROM ALL CLAIMS,
CAUSES OF ACTION, AND/OR LIABILITY INCLUDING FINES OR PENALTIES, WHETHER BASED
ON CONTRACT, TORT, COMMON LAW, EQUITY, OR STATUTE (EACH, A "CLAIM"), ASSERTED BY
OR ON BEHALF OF: (1) ANY EMPLOYEE, AGENT OR INDEPENDENT CONTRACTOR OF PURCHASERS
OR THEIR AFFILIATES FOR ANY REASON; (2) ANY CUSTOMER AT ANY OF THE LOCATIONS,
ARISING OUT OF ANY TRANSACTION OR BUSINESS ON OR AFTER THE EFFECTIVE DATE
HEREOF; (3) ANY PERSON OR ENTITY ARISING OUT OF THE FURNISHING OF GOODS OR
SERVICES FOR THE BUSINESS AFTER THE EFFECTIVE DATE; (4) ANY CREDITOR ARISING OUT
OF DEBTS ACCRUING ON OR AFTER THE EFFECTIVE DATE; (5) ANY AGENCY, REGULATORY
AUTHORITY OR OTHER PERSON OR ENTITY RELATING TO WHETHER THE ACTIVITIES,
PRACTICES AND/OR PROCEDURES OF THE PARTIES HEREUNDER OR PURSUANT HERETO ARE
PROHIBITED BY LAW; (6) ANY PERSON OR ENTITY (INCLUDING EMPLOYEES OF PURCHASERS
OR THEIR AFFILIATES) ON ACCOUNT OF ANY ACTUAL OR ALLEGED INJURY (PHYSICAL OR
OTHERWISE) ACTUALLY CAUSED OR ALLEGED TO HAVE BEEN CAUSED IN WHOLE OR IN PART BY
PURCHASERS, THEIR AFFILIATES OR ANY OF THEIR EMPLOYEES, AGENTS OR
REPRESENTATIVES; OR (7) THE LANDLORD FOR ANY OF THE LOCATIONS ON ACCOUNT OF ANY
ACTUAL OR ALLEGED ACT OR OMISSION OF PURCHASERS OR THEIR AFFILIATES. THE
OBLIGATIONS OF PURCHASERS TO DEFEND AND INDEMNIFY HEREUNDER SHALL EXTEND WITHOUT
LIMITATION TO INDEMNIFIED PARTIES' ACTUAL OR ALLEGED LIABILITY FOR THEIR OWN
NEGLIGENCE, BUT PURCHASERS SHALL HAVE THE RIGHT TO CONTRIBUTION FOR ANY AMOUNT
OF ACTUAL NEGLIGENCE OF THE SELLER AS DETERMINED BY THE ULTIMATE FINDER OF FACT.
THIS PROVISION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

     

9.4      Insurance. Purchasers shall procure and maintain during the term of any
Operating Agreement, the insurance policies listed on Schedule 9.4. The
requirement to provide insurance hereunder is an independent material
requirement of this Agreement, and shall not be considered as merely supporting
the indemnity obligations hereunder.





ARTICLE 10: CLOSING

     10.1     Closing Date. Subject to the satisfaction or waiver of the
conditions precedent contained in Articles 7 and 8 hereof, the closing of the
transactions contemplated by this Agreement (the "Closing") shall be held at the
offices of Mackall, Crounse & Moore, PLC, at 2:00 p.m., on December 2, 2008, or
at such other day, time and place as may be mutually agreed upon in writing by
Purchasers and Seller and shall be effective as of the opening of business on
such day. Such date is referred to in this Agreement as the "Closing Date."

     10.2     Documents to be Delivered by Seller and Shareholder. At the
Closing, Seller and the Shareholder shall execute, where necessary or
appropriate, and deliver to Purchasers each and all of the following:

     a.     A certificate signed by a duly authorized officer of the Shareholder
and a duly authorized officer of Seller to the effect that the representations
and warranties made by Seller and the Shareholder are true and correct in all
material respects at and as of the Closing;

     b.     A copy certified by an officer of Seller of the duly adopted
resolutions of Seller's Board of Directors and the Shareholder approving this
Agreement and the consummation of the transactions contemplated hereby;

     c.     One or more Bills of Sale with respect to the Assets as allocated
among the respective Purchasers as provided in Section 1.1 and the Schedules
thereto, each duly executed by Seller;

     d.     Certificate of Good Standing for each of the Seller and Shareholder
issued not more than thirty (30) days prior to the Closing Date.

     e.     Certificate of Title with respect to the vehicles included as part
of the Inventory free and clear of any and all liens, claims or encumbrances
whatsoever. To the extent Seller is unable or unwilling to provide titles to any
vehicles sold hereunder to Purchasers within forty-five (45) days of the Closing
Date, Seller shall repurchase such vehicles and pay to Purchaser(s) the itemized
cost thereof on or before the sixtieth (60th) day after the Closing.

     f.     An Assignment of Intellectual Property in the form of the attached
Exhibit B (the "Intellectual Property Assignment") and any other consents or
other instruments Purchasers reasonably requests in order to allow Purchasers to
use the Intellectual Property from and after the date hereof.

     g.     The Location Lease Assignments.

     h.     Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby
or which may be customary under local law.

     10.3     Documents to be Delivered by Purchasers. At the Closing,
Purchasers shall execute, where necessary or appropriate, and deliver to Seller
each and all of the following:

     a.     The Purchase Price;

     b     A certificate signed by a duly authorized officer of Purchasers to
the effect that the representations and warranties made by Purchasers are true
and correct in all material respects at and as of the Closing;

     c.     A copy certified by an officer of Purchasers of the duly adopted
resolutions of the Board of Directors of Purchasers approving this Agreement and
the consummation of the transactions contemplated hereby;

     d.     The Oklahoma City Location Lease, the Conway Location Lease and the
Location Lease Assumption Agreements; and

     e.     Such other documents and items as are reasonably necessary or
appropriate to effect the consummation of the transactions contemplated hereby
or which may be customary under local law.

ARTICLE 11: PERFORMANCE FOLLOWING THE CLOSING DATE

     The following covenants and agreements are to be performed after the
Closing by the parties:

     11.1     Further Acts and Assurances. Purchasers, Seller and Shareholder
agree that, at any time and from time to time, on and after the Closing Date,
upon the reasonable request of another party hereto, they will do or cause to be
done all such further acts and things and execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered to such party any and all
papers, documents, instruments, agreements, deeds, assignments, transfers,
assurances and conveyances as may be necessary or desirable to vest, perfect and
confirm of record in Purchasers, its successors and assigns, the title to any of
the Assets or otherwise to carry out and give effect to the provisions and
intent of this Agreement.

     

11.2     Retention of and Access To Records. After the Closing Date, Purchasers
shall retain for a period consistent with Purchasers' record-retention policies
and practices those records of Seller delivered to Purchasers as part of the
Assets. Purchasers also shall provide Seller and Shareholder and
their representatives reasonable access thereto, during normal business hours,
and on at least five (5) business days prior written notice, in order to enable
them to prepare financial statements or tax returns, deal with tax audits or
otherwise tend to the winding up of the Business.



     11.3     Assignment of Contracts. At the option of the Purchasers, and
notwithstanding anything in this Agreement to the contrary, this Agreement shall
not constitute an assignment of any claim, contract, license, franchise, lease,
commitment, sales order, sales contract, supply contract, service agreement,
purchase order or purchase commitment if an attempted assignment thereof without
the consent of a third party thereto would constitute a breach thereof or in any
way adversely affect the rights of the Purchasers thereunder. If such consent is
not obtained, or if any attempt at an assignment thereof would be ineffective or
would affect the rights of Seller thereunder so that the Purchasers would not in
fact receive all such rights, Seller shall cooperate with the Purchasers to the
extent reasonably necessary to provide for the Purchasers the benefits under
such claim, contract, license, franchise, lease, commitment, sales order, sales
contract, supply contract, service agreement, purchase order or purchase
commitment, including enforcement for the benefit of the Purchasers of any and
all rights of Seller against a third party thereto arising out of the breach or
cancellation by such third party or otherwise. Sellers shall not however, be
required to incur any costs or expenses.

     

11.4     Use of Existing Non-Sales Office Facility at Sprindale, Arkansas
Location. Purchasers shall permit Seller to continue to use the non-sales office
facility and related services for Seller's legal collections group, warranty
service staff and any staff relocated from the Tontitown corporate offices, at a
rate of $0.00 per month on a gross basis, plus all phone and data charges and
other incremental incidental costs attributable to Seller's use, for so long as
any of Purchasers continue such operations at such facility (and Purchasers do
not otherwise require the use of the shared space), but not longer than June 30,
2012. Seller shall pay its actual phone and data line charges where such charges
can be identified and separated; otherwise, such costs shall be pro rated based
upon total user head count per month in the shared facility. Purchasers shall
provide Seller sixty (60) days advance written notice should it require the use
of the shared space and therefore require Seller to vacate the space.



     

11.5     Covenant Not to Compete. For and in consideration of the Purchase Price
paid to the Seller by Purchasers, and except on behalf of Purchasers, Seller and
Shareholder hereby covenant and agree that, for a period of four (4) years from
and after the effective date hereof, they will not, directly or indirectly
without the prior written consent of Purchasers, for or on behalf of any entity:



     

(a)     own, maintain, engage in, render any services for, manage, have any
financial interest in, or permit its name to be used in connection with as a
shareholder, bondholder, creditor, partner, agent, contractor with, employer or
representative of, or in any manner associated with, or give financial,
technical or other assistance to, any person, firm or corporation for the
purpose of engaging in the used car retail dealer and/or used car finance
business (excluding pawn related operations, or the sale of pawned property,
including automobiles), within a 100 mile radius of any of the locations in the
States of Missouri, Oklahoma, Arkansas and Texas or in any other State that any
of the Purchasers or their respective affiliates operates a used car lot or
distribution facility in existence on the date hereof (the "Current Trade
Area");



     (b)     enter into any agreement with, service, assist or solicit the
business of any persons or entities who were customers of any of the Purchasers
or their respective affiliates as of, or within two (2) years prior to the date
hereof, for the purpose of providing used car sales or finance to such customers
(excluding pawn related operations, or the sale of pawned property, including
automobiles), in the Current Trade Area in competition with any of the
Purchasers or their respective affiliates or to cause such customers to reduce
or end their business with any of the Purchasers or their respective affiliates;
or

      (c)     enter into any agreement with, or directly solicit the employment
of any persons who were employees, consultants or representatives of any of the
Purchasers or their respective affiliates as of, or within two (2) years from
the date hereof, for the purpose of causing such persons to leave the employment
of any of Purchasers or their respective affiliates.

Any remedy of the Purchasers or their respective affiliates hereunder shall be
exercisable exclusively against the Seller or the Shareholder actively engaging
in such competition or solicitation in violation of this Section 11.4.



ARTICLE 12: TERMINATION

     12.1     Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned after the date of this Agreement, but not
later than the Closing:

     a.     By mutual written consent of all parties hereto;

     b.     By Purchasers if any of the conditions provided for in Article 7 of
this Agreement have not been met and have not been waived in writing by
Purchasers on or before the Closing Date;

     c.     By Seller if any of the conditions provided for in Section 8 of this
Agreement have not been met and have not been waived in writing by Seller on or
before the Closing Date;

     12.2     Return of Documents and Nondisclosure. If this Agreement is
terminated for any reason pursuant to Section 12.1 hereto, each party shall
return all documents and materials that shall have been furnished by or on
behalf of the other party, and each party hereby covenants that it will not
disclose to any person or entity any confidential or proprietary information
about the other party or any information about the transactions contemplated
hereby, except insofar as may be necessary to assert its rights hereunder.

ARTICLE 13: MISCELLANEOUS

     13.1     Survival of Representations and Warranties. Each of the
representations and warranties of the parties contained in this Agreement and in
any Exhibit, Schedule, certificate, instrument or document delivered by or on
behalf of any of the parties hereto pursuant to this Agreement and the
transactions contemplated hereby shall survive the Closing of the transactions
contemplated hereby and any investigation made by the parties or their agents
either prior to or after the date hereof for a period of four (4) years, after
which no claim for an incorrect statement or representation, or for the breach
of any warranty under this Agreement may be brought, and no litigation with
respect thereto may be commenced, and no party shall have any liability or
obligation with respect thereto, unless the indemnified party gave written
notice to the indemnifying party specifying the incorrect statement or
representation or breach of warranty claimed on or before the expiration of such
period.

     13.2     Cooperation. The parties hereto shall cooperate with each other in
all respects, including using their best efforts to assist each other in
satisfying the conditions precedent to their respective obligations under this
Agreement, to the end that the transactions contemplated hereby will be
consummated.

     13.3     Employment Matters. Purchasers may desire to employ one or more of
the employees of Seller employed in the Business and Seller shall encourage such
employees to accept employment by Purchasers. Any obligation of Seller with
respect to its employees of the Business prior to the Closing shall remain the
liability of the Seller. Nothing contained in this Agreement shall constitute or
be construed as a contract of employment between Purchasers and such employees
of Seller, and any such employee(s) hired by Purchasers shall remain subject to
discharge and lay-off by Purchasers at any time.

     13.4     Public Announcements. The timing and content of all public
announcements (excluding disclosures required by law) relating to the execution
of this Agreement and the consummation of the transactions contemplated hereby
shall be approved by both Purchasers and Seller prior to the release of such
public announcements, and each party agrees to cooperate with the other party as
appropriate to comply with all applicable laws. Subsequent to the Closing Date,
Purchasers may make such announcements and/or advertisements as Purchasers, in
its sole discretion, deems necessary to all customers and/or potential customers
and suppliers of the Business.

     13.5     Notices. All notices, demands and other communications provided
for hereunder shall be in writing and shall be given by personal service, by
nationally recognized overnight courier (prepaid), or by certified first class
mail, postage prepaid, return receipt requested, sent to each party, at its/his
address as set forth below or at such other address or in such other manner as
may be designated by such party in written notice to each of the other parties.
All such notices, demands and communications shall be effective when personally
served, upon delivery to the overnight courier, or upon mailing to the party to
whom the same is so given or made:

 

If to Seller or Shareholder:

First Cash Financial Services, Inc.

   

Attn: Doug Orr

   

690 E. Lamar Blvd, Suite 400

   

Arlington, TX 76011

       

With a copy to:

Coats | Rose

   

Attn: Patrick E. Gaas

   

3 E. Greenway Plaza, Suite 2000

   

Houston, TX 77046

       

If to Purchasers:

Universal Acceptance Corp.

   

Attn.: Donald C. Griffin

   

7401 Bush Lake Road

   

Edina, Minnesota 55439

       

With a copy to:

William J. O'Brien, Esq.

   

Mackall, Crounse & Moore, PLC

   

1400 AT&T Tower

   

901 Marquette Avenue

   

Minneapolis, MN 55402

     13.6     Time is of the Essence. Time is of the essence with respect to all
performance obligations under this agreement.

     13.7     Remedies Cumulative. Remedies herein provided are cumulative and
not exclusive of any other remedies provided by law.

     13.8     Amendments. No purported amendment, modification or waiver of any
provision of this Agreement or any of the documents, instruments or agreements
to be executed by the parties pursuant hereto shall be effective unless in a
writing specifically referring to this Agreement and signed by all of the
parties.

     13.9     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns, but except as hereinafter
provided in this Section, nothing in this Agreement is to be construed as an
authorization or right of any party to assign its rights or delegate its duties
under this Agreement without the prior written consent of the other parties
hereto except that Purchasers may assign their interests hereunder as collateral
to its lender Capital Source Finance LLC.

     13.10     Costs; Brokers. Each party hereto shall pay its/his own costs and
expenses incurred in connection with the consummation of the transactions
contemplated hereby, including but not limited to fees and disbursements of
their attorneys and accountants. Seller and Shareholder shall jointly and
severally indemnify and hold harmless the Purchasers from and against any and
all liability for any brokers or finders' fees arising with respect to brokers
or finders retained or engaged by Seller or the Shareholder in respect of the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of Stephens Inc., and (b) the Purchasers shall indemnify and
hold harmless Seller from and against any and all liability for any brokers' or
finders' fees arising with respect to brokers or finders retained or engaged by
the Purchasers in respect of the transactions contemplated by this Agreement.

     13.11     Governing Law. This Agreement, including the documents,
instruments and agreements to be executed and/or delivered by the parties
pursuant hereto, shall be construed, governed by and enforced in accordance with
the laws of the State of Minnesota, without giving effect to the principles of
conflicts of laws thereof.

     13.12     Counterparts; Facsimile Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.
Signatures by facsimile are as binding as original signatures.

     13.13     Headings. The headings of the articles, sections and subsections
of this Agreement are intended for the convenience of the parties only and shall
in no way be held to explain, modify, construe, limit, amplify or aid in the
interpretation of the provisions hereof.

     13.14     Severability. In the event that any provision of this Agreement
is declared or held by any court of competent jurisdiction to be invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement, unless such invalid or unenforceable provision
goes to the essence of this Agreement, in which case the entire Agreement may be
declared invalid and not binding upon any of the parties.

     13.15     Waiver. The terms, conditions, warranties, representations and
indemnities contained in this Agreement, including the documents, instruments
and agreements executed and/or delivered by the parties pursuant hereto, may be
waived only by a written instrument executed by the party waiving compliance. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

     13.16 Attorneys' Fees. In the event of a breach or default of any term,
condition, warranty or representation in this Agreement by one of the parties,
and legal proceedings are instituted by reason thereof, the prevailing party
shall be entitled to an award of attorneys' fees, costs and expenses from the
non-prevailing party.



     13.17     WAIVER OF RIGHTS TO TRIAL BY JURY; ARBITRATION; VENUE.

 

A.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
IN ANYWAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE (HEREINAFTER COLLECTIVELY, "DISPUTES").

   

B.

EACH PARTY HEREBY AGREES AND CONSENTS THAT ALL DISPUTES SHALL BE DECIDED BY
BINDING ARBITRATION, CONDUCTED IN ST. LOUIS, MISSOURI, BEFORE ONE OR MORE
ARBITRATORS (AS DESCRIBED BELOW), UNDER THE THEN CURRENT COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT OR THE AMERICAN
ARBITRATION ASSOCIATION AS WRITTEN EVIDENCE OF THE AGREEMENT OF THE SIGNATORIES
HERETO TO ARBITRATE ALL DISPUTES AND TO WAIVE THEIR RIGHT TO TRIAL BY JURY WITH
REGARD TO ALL DISPUTES. THIS AGREEMENT TO ARBITRATE SHALL INCLUDE CLAIMS FOR
INJUNCTIVE RELIEF.

   

C.

PROCEDURE FOR INJUNCTIVE RELIEF.

IN THE EVENT A PARTY SEEKS INJUNCTIVE RELIEF, THE CLAIM SHALL BE
ADMINISTRATIVELY EXPEDITED BY THE AAA, WHICH SHALL APPOINT A SINGLE, NEUTRAL
ARBITRATOR FOR THE LIMITED PURPOSE OF DECIDING SUCH CLAIM. SUCH ARBITRATOR SHALL
BE A QUALIFIED ATTORNEY IN GOOD STANDING, AND PREFERABLY SHALL BE A RETIRED
STATE OR FEDERAL DISTRICT JUDGE. THE SINGLE ARBITRATOR SHALL DECIDE THE CLAIM
FOR INJUNCTIVE RELIEF IMMEDIATELY ON HEARING OR RECEIVING THE PARTIES'
SUBMISSIONS (UNLESS, IN THE INTERESTS OF JUSTICE, HE MUST RULE EX PARTE);
PROVIDED, HOWEVER, THAT THE SINGLE ARBITRATOR SHALL RULE ON SUCH CLAIMS WITHIN
24 HOURS OF SUBMISSION OF THE CLAIM TO THE AAA. THE SINGLE ARBITRATOR'S RULING
SHALL NOT EXTEND BEYOND 14 CALENDAR DAYS AND ON APPLICATION BY THE CLAIMANT, UP
TO AN ADDITIONAL 14 DAYS FOLLOWING WHICH, AFTER A HEARING ON THE CLAIM FOR
INJUNCTIVE RELIEF, A TEMPORARY INJUNCTION MAY ISSUE PENDING THE AWARD. ANY
RELIEF GRANTED UNDER THIS PROCEDURE FOR INJUNCTIVE RELIEF SHALL BE SPECIFICALLY
ENFORCEABLE IN ANY COURT OF COMPETENT JURISDICTION ON AN EXPEDITED, EX PARTE
BASIS AND SHALL NOT BE THE SUBJECT OF ANY EVIDENTIARY HEARING OR FURTHER
SUBMISSION BY EITHER PARTY, BUT THE COURT, ON APPLICATION TO ENFORCE A TEMPORARY
ORDER, SHALL ISSUE SUCH ORDERS AS NECESSARY TO ITS ENFORCEMENT.    

D.

PROCEDURE AFTER A CLAIM FOR INJUNCTIVE RELIEF OR WHERE NO CLAIM FOR INJUNCTIVE
RELIEF IS MADE.

THE ARBITRATOR SHALL BE SELECTED AS FOLLOWS: IN THE EVENT THE PARTIES TO THE
ARBITRATION AGREE ON ONE ARBITRATOR, THE ARBITRATION SHALL BE CONDUCTED BY SUCH
ARBITRATOR. IN THE EVENT THE PARTIES TO THE ARBITRATION DO NOT SO AGREE, EACH
SIDE SHALL SELECT ONE INDEPENDENT, QUALIFIED ARBITRATOR, AND THE TWO ARBITRATORS
SO SELECTED SHALL SELECT THE THIRD ARBITRATOR. THE ARBITRATOR(S) ARE HEREIN
REFERRED TO AS THE "PANEL." EITHER PARTY SHALL HAVE THE RIGHT TO STRIKE ANY
INDIVIDUAL ARBITRATOR WHO SHALL BE EMPLOYED BY OR AFFILIATED WITH A COMPETING
ORGANIZATION.    

E.

THE TIME IN WHICH TO INITIATE LEGAL PROCEEDINGS REGARDING DISPUTES SHALL EXPIRE
TWO YEARS AND ONE DAY FOLLOWING THE ACCRUAL OF THE CAUSE OF ACTION.

     13.18     Entire Agreement. This Agreement, including the documents,
instruments, and agreements to be executed by the parties pursuant hereto,
contains the entire agreement of the parties hereto and supersedes all prior or
contemporaneous agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.



[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by duly authorized representations as of the date first above written.

PURCHASERS:

INTERSTATE AUTO GROUP, INC.

_________________________________
Donald C. Griffin, President

INTERSTATE AUTO GROUP, INC. (MO)

 

_________________________________
Donald C. Griffin, President

INTERSTATE AUTO GROUP, INC. (OK)

_________________________________
Donald C. Griffin, President

INTERSTATE AUTO GROUP, INC. (AR)

_________________________________
Donald C. Griffin, President

TEXAS IAG, INC.

_________________________________
Donald C. Griffin, President

SELLER:

GUARANTEED AUTO FINANCE, INC.

___________________________________
Rick L.Wessel, President

 

SHAREHOLDER:

FIRST CASH FINANCIAL SERVICES, INC.



____________________________________
Rick L. Wessel, CEO



